Citation Nr: 0528301	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  99-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for alcoholism.  

2.  Entitlement to service connection for irritable colon 
syndrome with dysentery.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for chronic fatigue 
syndrome.  

5.  Entitlement to service connection for psychiatric 
disability other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active service from June 1982 to December 
1989.  In a June 1999 administrative decision, the RO 
determined that the veteran's period of service from June 3, 
1982 through July 29, 1987 is considered to be under 
honorable conditions and the period of service from July 30, 
1987 through December 9, 1989 has been determined to be of 
such character so as to be a bar to compensation benefits.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision from a Department of 
Veterans Affairs (VA) Regional Office (RO).  The issues on 
appeal were originally before the Board in August 2002 at 
which time the Board directed that additional evidentiary 
development be conducted.  The issues on appeal were before 
the Board in September 2003 when they were again remanded for 
additional evidentiary development.  

Also originally on appeal was a claim of entitlement to 
service connection for PTSD.  In a September 2004 rating 
decision, the RO granted service connection for PTSD.  The 
issue is no longer in appellate status.  

In January 2005, the veteran claimed entitlement to an 
increased rating for his PTSD.  The issues is not intertwined 
with the current appeal and is therefore referred back to the 
RO for appropriate action.  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




REMAND

The veteran in the present case is incarcerated, and it 
appears that for security reasons the Texas Department of 
Criminal Justice has declined to allow the veteran to be 
transported to and examined at a VA medical facility.  In the 
Board's September 2003 remand, it was noted that the United 
States Court of Appeals for Veterans Claims (Court) had held 
that VA's duty to assist an incarcerated veteran extends to 
having him examined in prison by a fee-basis physician or 
requiring a VA examiner to conduct the examination.  Bolton 
v. Brown, 8 Vet.App. 185 (1995).  The Board directed that 
these two possibilities be explored and, if not possible, 
that the reasons be clearly documented in the claims file. 

The record shows that the veteran's claims file was reviewed 
by a VA examiner, but an actual examination was not 
conducted.  The VA examiner apparently declined to go to the 
prison to conduct an examination and explained that 
prisoners, accompanied by guards, had been allowed to attend 
examinations at the VA facility in the past under secure 
conditions.  At any rate, it appears that an unsuccessful 
attempt was made to have the veteran examined at the prison 
by a VA examiner. 

However, there is nothing in the claims file documenting any 
attempt to have the veteran examined at the prison by a fee 
basis examiner.  The Board stresses that a direction to that 
effect was expressly included in the prior remand 
instructions.  Although the Board regrets further delay in 
this case, the Court has indicated that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, it appears that 
the only course of action in this matter is to return the 
case so that a documented attempt can be made to afford the 
veteran a fee basis examination at the prison.  

The Board notes that the veteran indicated in a January 2005 
letter that there were additional medical records from 2004 
on at the Texas prison system and his representative has 
expressly argued that VA has a duty to obtain these records.  
The RO did in fact acknowledge the veteran's communication 
and forwarded an appropriate consent form to the veteran in 
June 2005.  However, the veteran never returned the consent 
form.  It therefore appears that the duty to assist the 
veteran was met with regard to the records identified by him.  
However, in view of the need to return the case so that the 
possibility of a fee basis examination can be explored, the 
Board believes it appropriate to afford the veteran another 
chance to cooperate by completing and returning a consent 
form so that the prison medical records from 2004 on can be 
requested.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  After obtaining the necessary release 
from the veteran, the RO should obtain 
the veteran's medical records from the 
Texas Department of Criminal Justice for 
the period from 2004 to the present.

2.  Appropriate steps should be taken to 
attempt to schedule a fee basis examiner 
at the place of the veteran's 
incarceration to determine the nature, 
extent and etiology of the claimed 
alcoholism, irritable colon syndrome with 
dysentery, migraine headaches and chronic 
fatigue syndrome.  The claims file, to 
include all medical records of the 
veteran including those obtained as a 
result of paragraph one above, should be 
sent to the examiner for review in 
connection with the examination.  If it 
is not possible to schedule a fee basis 
examination at the prison, this should be 
clearly documented in the claims file. 

All necessary testing should be 
accomplished.  The examiner(s) should 
record pertinent complaints, symptoms, 
clinical findings and diagnoses for the 
claimed disorders.  If a current 
diagnosis cannot be made for any claimed 
disorder, the examiner(s) should so 
state.  As to any claimed disorder which 
is medically diagnosed, the appropriate 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such current disorder 
is related to the veteran's period active 
duty service between June 1982 and July 
1987.  If an alcohol-related disorder is 
diagnosed, the examiner should indicate 
if such disorder was acquired as 
secondary to (as opposed to due to 
primary alcohol abuse), or is a symptom 
of, any medically diagnosed psychiatric 
disorder.  If the examiner(s) cannot 
offer a requested opinion without 
engaging in speculation that fact should 
be noted and a rationale should be 
provided.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If any 
claim remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

